DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 7 contains two separate figures.  The figures should either be bracketed together to present as one figure, or labeled as separate figures.  
The drawings are further objected to because Details 220 in Figures 5 and 6 do not agree.  As defined in the specification, Detail 220 is gold thread twisted with two strands.
The drawings are still further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
210.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art (Examples:  alleviate skin aging; improve antibacterial properties).
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


The disclosure is also objected to because of the following informalities:
In paragraph 26, line 6, the phrase S120 (S130) is unclear.  Why are two detail numbers listed sequentially?
In paragraph 38, line 5, there is an incomplete parentheses pair.
In the specification generally, it is unclear why some detail numbers are presented in parentheses, and others are without.  Applicant should amend the specification to maintain consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claims 1 and 4, the phrase without drawing-induced inconsistency is unclear.  What is considered inconsistent?  How is this measured or determined?  
In regards to Claim 1, the phrase drawing a gold rod…while passing a drawing material formed of gold through a die aperture is unclear.  How are two items passed through the die at the same time?  Further, what happens to the drawing material formed of gold afterwards, as it is not wound or accounted for?  
In regards to Claim 1, the phrase receiving two strand of gold rod wound on the roller is unclear.  First, is a strand of gold rod different than the god rod wound on the roller in line 5?  This gold rod is never referred to as a strand.  Second, where does the second strand of gold rod come from?  A second gold rod is never produced or wound.  Third, is Applicant truly winding both of these strands of gold rod on the same roller as claimed?
In regards to Claim 1, the phrase winding a gold thread twisted with the two strands of gold rod is unclear.  Is Applicant now twisting three components together?  The gold thread, and the two strands of gold rod?  Is Applicant attempting to say the twisting of the two strand of gold rod forms a gold thread?
In regards to Claim 1, how is the gold thread cut if it is wound on the roller?
In regards to Claim 1, the phrase wherein the gold thread cut in the cutting of the gold thread is not bent by twisting the two strands of gold rods is unclear.  How can the gold thread not be bent if it is twisted?  The step of twisting would require a degree of bending to occur, as the strands cannot be twisted if they are straight.
In regards to Claim 2, the phrase the gold thread is twisted with three strands of gold rod is unclear.  First, the phrase reads like four components are being twisted together; the gold thread, and three strands of gold rod.  Second, if Applicant is instead attempting to say the twisting of three strands of gold rods forms the gold thread, it is unclear where in the process a third gold rod is provided (much less the second, as addressed above).  Further still, a third gold rod could not be provided, since Claim 1 states two strands, not at least two strands.
In regards to Claim 4, the phrase drawing a gold rod…while passing a drawing material formed of gold through a die aperture is unclear.  How are two items passed through the die at the same time?  Further, what happens to the drawing material formed of gold afterwards, as it is not wound or accounted for?  
In regards to Claim 4, the phrase receiving two strand of gold rod wound on the roller is unclear.  First, is a strand of gold rod different than the god rod wound on the roller in line 5?  This gold rod is never referred to as a strand.  Second, where does the second strand of gold rod come from?  A second gold rod is never produced or wound.  Third, is Applicant truly winding both of these strands of gold rod on the same roller as claimed?
In regards to Claim 4, the phrase winding a gold thread twisted with the two strands of gold rod is unclear.  Is Applicant now twisting three components together?  The gold thread, and the two strands of gold rod?  Is Applicant attempting to say the twisting of the two strand of gold rod forms a gold thread?
In regards to Claim 4, the phrase the gold threads lacks proper antecedent basis.
In regards to Claim 4, the phrase each of the rollers lacks proper antecedent basis.
In regards to Claim 4, the phrase winding the gold thread twisted with the four strands is unclear.  Which gold thread?  Further, is Applicant now twisting five components together?  The gold thread, and the four strands of gold rod?  Is Applicant attempting to say the twisting of the four strand of gold rod forms a gold thread?
In regards to Claim 4, the phrase cutting the gold thread is unclear.  Which gold thread?
In regards to Claim 4, how is the gold thread cut if it is wound on the roller?
In regards to Claim 1, the phrase wherein the gold thread cut in the cutting of the gold thread is not bent by twisting the four strands of gold rods is unclear.  How can the gold thread not be bent if it is twisted?  The step of twisting would require a degree of bending to occur, as the strands cannot be twisted if they are straight.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Korean document (101450454; see translation) in view of Phillips et al (20090142275).
The Korean document teaches a method of manufacturing a gold thread, comprising:
	drawing a gold rod having the same diameter and shape as the aperture of a die while passing a drawing material form of gold through a die aperture having a diameter of 0.02 mm or less (Abstract; Drawing process S50), and winding the gold thread on a roller (must be wound, as subsequent step requires unwinding);
	and cutting the gold thread wound on the roller into a certain length (Abstract; Cutting process S200).
While the Korean document essentially teaches the invention as detailed, it fails to specifically teach other variations in thread form beyond a monofilament.  Phillips, however, teaches that in the related arts it is known that similar threads can be of monofilament or plied multifilament (Paragraph 26).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the thread from multiple filaments instead of just one filament, so as to allow for better flexibility.  Multifilament yarns are more flexible than monofilament yarns of the same outer diameter since the filaments are able to slide past one another during bending.  The ordinarily skilled artisan would have known this and appreciated the benefits of such a known structure.  When providing multiple filaments, each filament would obviously be a replication of the method steps performed to form the monofilament, and the cutting would have to be after twisting the multiple filaments together.  In regards to the gold thread cut in the cutting of the gold thread not being bent by twisting the thread, the thread would not be bent anymore during twisting other than that required to actually form the required twisted structure.
In regards to Claims 2 and 4, the number of filaments to utilize, be it two, three, four, or more, would be well within the abilities of the ordinarily skilled artisan.  
In regards to Claims 3, 5, and 6, the combination as detailed above would obviously teach the resultant gold thread produced by the method (Title of Korean document).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See of Record.
Specifically, at least Korean document (20160131853) Abstract, Han et al (20080046094) Paragraph 39, Dong (20050288775) Figure 1, Claim 9, and Wolf et al (20040267315) Abstract teach elements similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732